865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tony Efrem TURNAGE, Defendant-Appellant.
No. 88-7660.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Dec. 30, 1988.

Tony Efrem Turnage, appellant pro se.
Michael M. Middleton, Assistant U.S. Attorney, for appellee.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER Senior Circuit Judge.
PER CURIAM:


1
Tony Efrem Turnage appeals the district court's denial of his Fed.R.Crim.P. 35(b) motion for reduction of sentence.  A district court's denial of a Rule 35(b) motion is reviewable for abuse of discretion.   United States v. Stumpf, 476 F.2d 945, 946 (4th Cir.1973).  As we find no abuse of discretion here, we affirm.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.